DOWNEY, Judge.
On August 31,1976, this court temporarily relinquished jurisdiction of this cause to the trial court with directions that the trial court reconsider the evidence and determine whether the appellee sustained the material allegations of his complaint by competent and satisfactory proof which is clear, definite and certain as is required to warrant specific performance.
The trial judge has now advised this court by written order dated September 23, 1976, that upon reconsideration of the evidence he finds that the material allegations of the complaint were proven by competent and satisfactory evidence which is clear, definite, and certain.
Our consideration of the record demonstrates adequate support therein for such a finding. Accordingly, the judgment appealed from awarding specific performance to appellee is in all respects affirmed.
ALDERMAN, J., and SCHULZ, GEORGE E., Associate Judge, concur.